Fourth Court of Appeals
                               San Antonio, Texas
                                   December 22, 2015

                                   No. 04-15-00639-CV

                       IN THE INTEREST OF W.A.H.R., Et al.,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00377
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 11, 2016. No further extension will be granted.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court